DETAILED ACTION
Claims 1-4 received on 05/05/2022 are considered in this office action. Claims 1-4 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 rejected under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AUTONOMOUS DRIVING SYSTEM THAT CAN ELMINATE A SYSTEM DISTRUST STATE OF THE DRIVER.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama US PG Publication 20200283027 (hereinafter Okuyama) in view of Matsumoto et al. WO 2018193765 A1 (hereinafter Matsumoto) and further in view of Othersen et al. US PG Publication 20210276567 (hereinafter Othersen) and further in view of Fletcher US PG Publication US 20190094865 A1  (hereinafter Fletcher).

	Regarding claim 1, Okuyama discloses:
An autonomous driving system that performs autonomous driving of a vehicle and performs various warnings to a driver of the vehicle during autonomous driving [[Okuyama, Para. 21, Para. 34] “A driving assistance device 1 performs travel assistance control…to autonomously steer and stop the host vehicle, and performs autonomous driving control to autonomously drive the host vehicle without any driver intervention;” also see [0034] “the display unit 24 outputs various pieces of visual information”], the system comprising an electronic control unit [[Okuyama, Para. 48, Fig. 1] “The controller 40 is an electronic control unit configured to perform driving control of the host vehicle;” also see Fig. 1] configured to: 
	recognize a position of the vehicle on a map; [[Okuyama, Para. 32-33, Fig. 1] “The positioning device 22 measures the current position of the host vehicle. The positioning device 22 may be, for example, a global positioning system (GPS) receiver;” also see [0033] “The map database 23 stores road map data. The road map data includes information regarding road line types, road shapes, slopes, the number of lanes, legal speeds (speed limits), the presence or absence of junctions, and the like…;” also see at least Navigation System 20 of Fig. 1]
	recognize an external environment of the vehicle; [[Okuyama, Para. 23, Fig. 1] “The ambient environmental sensor group 10 is a sensor group configured to detect an ambient environment of the host vehicle, for example, objects around the host vehicle. The ambient environmental sensor group 10 may include…a camera 12…;” also see Fig. 1]
	recognize a travel state of the vehicle; [[Okuyama, Para. 39, Para. 41-43, Fig. 1] “The sensors configured to detect the traveling state of the vehicle include a vehicle speed sensor 31, an acceleration sensor 32, and a gyro sensor 33;” also see Para. 41-43, Fig. 1]
	generate a trajectory of the vehicle used for the autonomous driving, based on map information, the position of the vehicle on the map, the external environment of the vehicle, and the travel state of the vehicle; [[Okuyama, Para. 51] “In the autonomous driving mode where autonomous driving control of the host vehicle is executed, the controller 40 produces a travel trajectory that causes the host vehicle to travel on the travel route set by the navigation system 20, on the basis of the ambient environmental information input from the ambient environmental sensor group 10 and the vehicle information (i.e. travel state information) input from the vehicle sensor group 30.”]
	determine whether or not autonomous driving is in a normal driving situation, based on at least one of the position of the vehicle on the map, the external environment of the vehicle, the travel state of the vehicle, and the trajectory of the vehicle; [[Okuyama, Para. 117, Para. 126, Para. 61, Para. 63, Para. 110, Fig. 9; S1]  “At step S1, the high difficulty point extracting unit 70 determines whether the host vehicle 60 is autonomously driving or not;” also, see [0126] “At step S9, to determine whether or not it is necessary to cause the host vehicle 60 to manually travel on the high difficulty point, the other vehicle determining unit 73 determines whether or not one or more other vehicles 64 being obstacles to traveling of the host vehicle 60 are present on the high difficulty point. When one or more other vehicles 64 are present (step S9: Y), the processing will proceed to step S10. When there is no other vehicle 64 (step S9: N), the processing will proceed to step S11;” also, see [0061] “Furthermore, when there is a point where autonomous driving is difficult ahead of the host vehicle on a route where the host vehicle is planned to travel (for example, a travel route for autonomous driving) and also there is a following vehicle behind on the travel lane of the host vehicle, the controller 40 guides switching of the traveling state of the host vehicle from the autonomous driving mode to the manual driving mode;” also, see [0063] “The high difficulty point may be, for example, a point where, depending on traffic conditions such as the degree of congestion (i.e. external environment of the vehicle), the difficulty of the autonomous driving of the host vehicle increases;” also, see [0110] “When there is no other vehicle 64 being an obstacle to traveling of the host vehicle 60 on the high difficulty point, the switching control unit 72 continues autonomous driving, and causes the host vehicle 60 to autonomously travel on the high difficulty point.” Wherein considering that the prior art determines if the host vehicle is autonomously driving or not and also determines whether certain situations in the external environment of the vehicle necessitate a switch from autonomous to manual driving there is a sound basis for believing that the prior art structure would be capable of performing the claimed function.]
	But Okuyama does not explicitly disclose that the electronic control unit is configured to recognize a driver situation including at least one of a driving action time of the driver, a non-driving action time of the driver, and a reaction delay time of the driver with respect to a change in the external environment of the vehicle; calculate an amount of time that the driver performs a driving action during a predetermined period of time during autonomous driving; determine that the driver is in a system distrust state when the calculated amount of time is greater than or equal to a predetermined threshold valu
	However, in the same field of endeavor, Matsumoto teaches:
	recognize a driver situation including at least one of a driving action time of the driver, a non-driving action time of the driver, and a reaction delay time of the driver with respect to a change in the external environment of the vehicle; [[Matsumoto, Para. 45] “The cumulative recorder 58 shown in FIG. 1 calculates the cumulative boarding time (hereinafter referred to as "cumulative automatic driving time") to the vehicle A in the automatic driving state as an index for estimating the degree of familiarity with the driver's automatic driving) For each driver. The cumulative recording unit 58 measures the cumulative automatic driving time associated with the driver (i.e. a non-driving action time of the driver) identified by the driver identifying unit 53, associates the cumulative automatic driving time with the characteristic model corresponding to the driver, and sets the timing And stores it in DB 59.”]
	determine that the driver is in a system distrust state [[Matsumoto, Para. 67, Para. 68, Para. 46] “The timing learning unit 54 of the first embodiment generates a characteristic model for each driver and records it in the timing DB 59. In this way, if characteristic models for each driver are individually generated, the timing of the curve notification set using the characteristic model can be adjusted with high accuracy just before each driver feels uneasy (i.e. is in a distrust state),” wherein the characteristic model is a model that indicates when individual drivers will feel distrust based on their respective cumulative automatic driving times (i.e. cumulative non-driving action time); also see [68] “Furthermore, in the first embodiment, the cumulative automatic operation time for each driver is measured, and the driver with shorter cumulative automatic operation time increases the timing of the curve notification. According to such adjustment, even for drivers who are apt to feel uneasy (i.e. distrust) about automatic driving, curves can be notified at an appropriate timing just before feeling uneasy. In addition, it is also possible to avoid situations where curve notification to drivers accustomed to automatic driving is performed unnecessarily quickly,” in other words, the timing of the curve notification which, according to the reference, is presented when the driver will feel distrust, is dependent on a driver’s cumulative automatic operation time. Thus, determining whether or not the driver is in a system distrust state is based on a result of the cumulative recorder 58 that is discussed above; also, see [46] “In cooperation with the timing learning unit 54, the cumulative recording unit 58 sets the values ​​of the adjustment term α in Equations 1 and 2 described above. The cumulative recorder 58 sets the adjustment term α of the characteristic model to a smaller value as the driver gets used to the automatic operation, taking into consideration the cumulative automatic operation time. Thus, the difference in driver's degree of anxiety (i.e. distrust) caused by accustoming to automatic driving is adjusted. As a result, the curve notification is promptly presented to drivers with a short cumulative automatic operation time, and is presented at a later timing to drivers with a short cumulative automatic operation time.”] and2Application Serial No.: 16/742,161 
	Docket No.: 08TMCS13602PAoutput an alert in accordance with the external environment of the vehicle upon determination that autonomous driving is in the normal driving situation and upon determination that the driver is in the system distrust state. [[Matsumoto, Para. 20, Para. 42, Para. 58, Para. 59, Para. 61, Para. 63, Para. 64] “The presentation device 10 is a device that presents information (i.e. an alert) by a visual stimulus, an auditory stimulus, a tactile stimulus or the like to a driver…;” also, see [42] “The presentation control unit 57 performs the above-mentioned curve notification (i.e. alert in accordance with the external environment) as one of information presentation in a state in which the vehicle A is in an automatic driving state;” also, see [58] “In S 122…it is determined whether or not the automatic driving function is activated. If the vehicle A is in the manual operation state, the determination in S 122 is repeated. On the other hand, if the vehicle A is in the automatic driving state, the process proceeds…;” also, see [59] “In S 123a, the recognition information of the traveling direction of the vehicle A is acquired from the external sensor such as the camera 32, the presence or absence of the recognition information indicating the specific running environment is determined, and the process proceeds to S 123. In S 123, the curve information of the curve in the traveling direction of the vehicle A is acquired, and the process proceeds to S 124. In S 124, the vehicle speed information and the position information of the own vehicle are acquired, and the flow proceeds to S 124a;” also, see [61] “In S125, a characteristic model corresponding to the driver identified in S121 is selected. In S 125, the selected characteristic model is read out from the timing DB 59, and the process proceeds to S 126. In S 126, the timing of the curve notification is determined, and the process proceeds to S 12…(i.e. it is determined when the individual driver will be in a distrust state and thus when an alert is needed)” also, see [63] “In S128, based on the position information acquired in S127, it is determined whether or not the vehicle A has reached the information presenting position where the curve notification is performed;” also, see [64] “In S 129, a device used for information presentation is selected from the devices included in the presentation device 10, and the process proceeds to S 130. In step S130, a curve notification is performed using the device selected in step S129, and the information presentation processing is temporarily ended. Based on the processing of S 130, the presentation device 10 presents the driver with recognition of the curve in the traveling direction by the automatic driving function…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving system as disclosed by Okuyama to include the teachings of Matsumoto. The modification would have been obvious because it provides a “…method capable of reducing driver's anxiety to an automatic driving function,” (Matsumoto, Para. 4). 
	But the combination of Okuyama and Matsumoto does not explicitly teach calculating an amount of time that the driver performs a driving action during a predetermined period of time during autonomous driving or determining that the driver is in a system distrust state when the calculated amount of time is greater than or equal to a predetermined threshold value;
	However, in the same field of endeavor, Othersen teaches:
An autonomous driving system that performs autonomous driving of a vehicle and performs various warnings to a driver of the vehicle during autonomous driving [[Othersen, Abstract, Para. 18] “…the transportation vehicle is operated in at least one automated driving mode, wherein a degree of confidence of the driver is detected or determined, and wherein the man-machine interface is adapted as a function of the detected or determined degree of confidence;” also see [0018] “The human-machine-interface can have at least one display unit…Furthermore, the human-machine interface can have a voice input and output unit.”], the system comprising an electronic control unit [[Othersen, Control Unit 11]] configured to: 
	recognize a driver situation including at least one of a driving action [[Othersen, Para. 21] “the degree of confidence is determined from control actions (i.e. driving actions) and/or an evaluation of the viewing direction of a driver. For example, if directly after activating the autopilot mode the driver actively attends to multimedia content (i.e. performs a non-driving action), then a higher degree of confidence can be assumed. But the adjustment of the seat into a rest position is also an operator action that allows a high degree of confidence to be concluded. Alternatively or additionally, the viewing direction can be evaluated with a camera. Thus, for example, constantly viewing a central display (e.g., where a movie is playing) despite changing lanes expresses a high degree of confidence. Also, a calm eye movement, not monitoring the driving task suggests a high degree of confidence. On the other hand, frequent glances in the mirrors or at the display units showing the system status suggest a lower degree of confidence (i.e. the frequent performing of a driving action suggests a lower degree of confidence);”]
	calculate a number of times that the driver performs a driving action during a predetermined period of time during autonomous driving , [[Othersen, Para. 15, Para. 21, Para. 28] “A degree of confidence of the driver in the automated driving mode is detected or determined…;” also see [0021] “frequent glances in the mirrors or at the display units showing the system status suggest a lower degree of confidence;” also see [0028] “If a driver now switches on an automated driving mode via the input elements 18, or if this is automatically selected by the transportation vehicle, then the evaluation and control unit 11 examines a degree of confidence V of the driver in the automated driving mode…the degree of confidence V is binary, i.e., either it is high V>Vg or low V<Vg;” wherein if the system is capable of determining that the confidence is low due to “frequent glances” as mentioned in Para. 21, and confidence is “binary” as mentioned in Para. 28, it is interpreted that a number of times that the driver performs the glances must be determined for a predetermined period of time during the autonomous driving in order to determine that confidence is “high” or “low”. ]
	determine that the driver is in a system distrust state when the calculated number of times is greater than or equal to a predetermined threshold value; and 2Application Serial No.: 16/742,161 [[Othersen, Para. 21, Para. 28] “frequent glances in the mirrors or at the display units showing the system status suggest a lower degree of confidence;” also see [0028] “…the evaluation and control unit 11 examines a degree of confidence V of the driver in the automated driving mode. For the sake of simplicity, it is assumed here that the degree of confidence V is binary, i.e., either it is high V>Vg or low V<Vg,” wherein if the system is capable of determining that the confidence is low due to “frequent glances” as mentioned in Para. 21, and confidence is “binary” as mentioned in Para. 28, it is interpreted that the teaching of a threshold number of glances necessarily flows from the prior art. A threshold is necessary to create a distinction between low and high confidence.]Docket No.: 08TMCS13602PA
	output an alert in accordance with the external environment of the vehicle upon determination that autonomous driving is in the normal driving situation and upon determination that the driver is in the system distrust state. [[Othersen, Para. 15, Para. 19, Para. 20] “A degree of confidence of the driver in the automated driving mode is detected or determined and the human-machine interface is adapted as a function of the detected or determined degree of confidence;” also see [0019] “Audio and visual animations may be an integral part of the human-machine-interface and can be adapted as a function of the degree of confidence;” also see [0020] “…in the case of a relatively high degree of confidence, fewer information and/or interaction prompts are output. For example, in the case of a relatively high degree of confidence a display unit will only display the system status and duration and/or length of the piloted journey, whereas with a lower degree of confidence driving maneuvers and/or justifications for driving maneuvers and/or action instructions are additionally output.”]
	Note: Although Othersen is concerned with a number of times that a driver performs a driving action during a predetermined period of time during autonomous driving and determining that the driver is in a system distrust state when the calculated number of times is greater than or equal to a predetermined threshold value, in combination with Matsumoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate an amount of time that the driver performs a driving action and determine that the driver is in a system distrust state when the calculated amount of time is greater than or equal to a predetermined threshold value. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving system as taught by the combination of Okuyama and Matsumoto to include the teachings of Othersen to achieve the claimed invention. It would have been obvious because it ensures that the system “…is adapted in such a way that the user can more easily build confidence, wherein on the other hand, for a user with a high degree of confidence the adaptation is primarily aimed at disturbing the user as little as possible,” (see Othersen, Para. 18). 
Although Okuyama in view of Matsumoto and further in view of Othersen teaches , specifically Othersen, using gaze to assess driver’s confidence of the autonomous driving [[Othersen, Para. 0021]: “Thus, for example, constantly viewing a central display (e.g., where a movie is playing) despite changing lanes expresses a high degree of confidence. Also, a calm eye movement, not monitoring the driving task suggests a high degree of confidence. On the other hand, frequent glances in the mirrors or at the display units showing the system status suggest a lower degree of confidence.”], it fails to specifically teach the driving action comprising the driver gripping a steering unit of the vehicle with both hands while facing a front of the vehicle.
	However, Fletcher teaches the driving action comprising the driver gripping a steering unit of the vehicle with both hands while facing a front of the vehicle [[Fletcher,  Para. 0046]: “Further, the one or more observation sensors 110 may monitor vehicle occupant behavior when the vehicle 120 is located on the individual roadway segment 142, for example, how attentive and/or nervous the driver is when the vehicle 120 is located in the particular roadway segment 142. For example, the one or more observation sensors 110 may monitor the drivers attentiveness by monitoring the drivers gaze (e.g., monitoring how often the driver is looking at or away from to road), monitoring the drivers hand placement on a steering wheel (e.g., whether the drive has one or two hands on the steering wheel), monitoring the drivers grip pressure on the steering wheel, and monitoring one or more physiological features of the driver (e.g., the blood pressure, breathing rate, or the like).”] .
	Fletcher is considered analogous to the claimed invention because it is in the same field of detecting the driver’s nervousness using monitoring sensor data. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the “frequent glances in the mirrors or at the display units showing the system status” of Okuyama in view of Matsumoto and further in view of Othersen with the “monitoring the drivers gaze and hand placement on a steering wheel” of Fletcher to detect nervousness of the driver because both behaviors are well known to detect the driver’s attention and/or nervousness of the autonomous driving and would have obtained the predictable result of detecting confidence in the autonomous driving. It is well known that the driver’s behaviors showing driving attentiveness during autonomous driving mode indicates nervousness and low confidence in the autonomous driving system while low attention corresponds to high confidence as taught by Othersen [[Othersen, Para. 0021]: “Thus, for example, constantly viewing a central display (e.g., where a movie is playing) despite changing lanes expresses a high degree of confidence. Also, a calm eye movement, not monitoring the driving task suggests a high degree of confidence. On the other hand, frequent glances in the mirrors or at the display units showing the system status suggest a lower degree of confidence.”].

	Regarding claim 3, the combination of Okuyama, Matsumoto, Othersen and Fletcher teaches the autonomous driving system according to claim 1.
	Matsumoto further teaches:
 	determine whether or not the vehicle during autonomous driving is in an anxiety elicitation situation based on the external environment of the vehicle, [[Matsumoto, Para. 28] “The environment determination unit 52a obtains recognition information of the running environment in the traveling direction. The environment determination unit 52a determines whether or not there is recognition information indicating a specific running environment set in advance as a factor for raising a sense of uneasiness of the driver among the acquired recognition information. Specific driving environments include an environment where the road surface is wet due to rain or the like, an environment where there is a wall beside the road, an environment where the road area is narrow and the visibility is bad, an environment where there is a preceding vehicle that obstructs the view of the driver, There is a blurred environment, etc.”] and 
	output the alert upon determination that the vehicle is in the anxiety elicitation situation in case where autonomous driving is in the normal driving situation and the driver is in the system distrust state, [[Matsumoto, Para. 38, Para. 58, Para. 59, Para. 63, Para. 64] “In order to solve such anxiety, it is necessary to present information to the driver as "curve notice" that "the vehicle is recognizing the curve" or "the vehicle is ready to control the curve" as a curve notification (i.e. alert),”
wherein it is interpreted that a curve is an anxiety elicitation situation in the external environment of the vehicle (see Para. 29 and Para. 38); also, see [58] “If the vehicle A is in the manual operation state, the determination in S 122 is repeated. On the other hand, if the vehicle A is in the automatic driving state, the process proceeds…;” also, see [59] “…the recognition information of the traveling direction of the vehicle A is acquired from the external sensor such as the camera 32, the presence or absence of the recognition information indicating the specific running environment is determined, and the process proceeds…(i.e. it is determined whether a specific running environment set in advance as a factor for raising a sense of uneasiness of the driver is among the acquired recognition information);” also, see [61] “In S125, a characteristic model corresponding to the driver identified in S121 is selected… In S 126, the timing of the curve notification is determined, and the process proceeds…(i.e. it is determined when the driver will be in the distrust state);” also, see [63] “…it is determined whether or not the vehicle A has reached the information presenting position where the curve notification is performed (i.e. it is determined if the driver is in a distrust state yet);” also, see [64] “the presentation device 10 presents the driver with recognition of the curve (i.e. an alert) in the traveling direction by the automatic driving function. As an example, a curved arrow-like image showing the turning direction is displayed as a virtual image by the HUD 13, and a voice message "travel on the right curve" is reproduced by the speaker 14.”] and not output the alert upon determination that the vehicle is not in the anxiety elicitation situation, in case where autonomous driving is in the normal driving situation and the driver is in the system distrust state. [[Matsumoto, Para. 41] “The timing determination unit 56 determines whether or not a preset abort condition is satisfied for the curve notification (i.e. alert). When the cancellation condition is satisfied, the presentation control unit 57 does not set the timing of the curve notification but decides to stop the curve notification (i.e. does not output the alert). When the curvature of the curve in the traveling direction is lower than the predetermined curvature threshold value, the timing determination unit 56 determines that the abort condition is satisfied. When the traveling speed of the vehicle A is later than the predetermined speed threshold value, the timing determining unit 56 determines that the canceling condition is satisfied.” Additionally, as outlined above, the system is capable of controlling the alert based on a normal situation determination and a distrust state determination.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving system as taught by the combination of Okuyama, Matsumoto, and Othersen to include these additional teachings of Matsumoto. The modification would have been obvious because it provides a “…method capable of reducing driver's anxiety to an automatic driving function,” (Matsumoto, Para. 4). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Matsumoto and Othersen and Fletcher, further in view of Stenneth et al. US PG Publication 20150314780 (hereinafter Stenneth).

	Regarding claim 2, the combination of Okuyama, Matsumoto, Othersen, and Fletcher teaches the autonomous driving system according to claim 1.
	But the combination does not explicitly teach calculating a system confidence degree regarding the autonomous driving based on at least one of the position of the vehicle on the map, the external environment of the vehicle, the travel state of the vehicle, and the trajectory of the vehicle, or determine that autonomous driving is not in the normal driving situation, when the system confidence degree is lower than a normal driving threshold value.
	However, Stenneth teaches:

	calculate a system confidence degree regarding the autonomous driving based on at least one of the position of the vehicle on the map, the external environment of the vehicle, the travel state of the vehicle, and the trajectory of the vehicle, [[Stenneth, Para. 25, Para. 45, Para. 34] “The computing device 122 may be carried by a vehicle 124. The computing device 122 may be a specialized autonomous driving computer. The computing device 122 may calculate a vehicle confidence level (i.e. system confidence degree) based on at least one confidence factor. The confidence factors may be based on sensor data collected at the vehicle, environmental data received through the network 127, or responsiveness of the vehicle 124. Alternatively, the computing device 122 may report sensor data to the server 125, which calculates the vehicle confidence level;” also, see [0045] “The sensors may include global positioning system (GPS) or the computing device 122 includes one or more detectors or sensors as a positioning system built or embedded into or within the interior of the computing device 122. The computing device 122 receives location data for geographic position from the positioning system;” also, see [0034] “The external vehicle sensor 115 may be a camera, a light detection and ranging (LIDAR) sensor, a radar sensor, or an ultrasonic sensor. The external vehicle sensor 115 may determine road status such as the shape or turns of the road, the existence of speed bumps, the existence of pot holes, the wetness of the road, or the existence or ice, snow, or slush.”] and
	determine that autonomous driving is not in the normal driving situation, when the system confidence degree is lower than a normal driving threshold value. [[Stenneth, Para. 5, Para. 26] “In one embodiment, an autonomous vehicle may be operable in an autonomous mode and a manual mode. A confidence threshold is accessed from a database…A computing device calculates a vehicle confidence level based on at least one confidence factor and compares the confidence threshold to the vehicle confidence level. The computing device generates a driving mode command for a vehicle based on the comparison;” also, see [0026] “When the vehicle confidence exceeds the confidence threshold, the computing device 122 determines that the conditions are suitable for autonomous driving. Thus, the driving mode command includes data for a transition to or to remain in the autonomous mode for the vehicle 124. When the vehicle confidence is less than the confidence threshold, the computing device 122 determines that the conditions are unsuitable for autonomous driving. Thus, the driving mode command includes data for a transition to or to remain in the manual mode for vehicle 124.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving system taught by the combination of Okuyama, Matsumoto, and Othersen to include the teachings of Stenneth. The modification would have been obvious because it allows autonomous vehicles to determine when it is and is not suitable to perform autonomous driving as a vehicle is travelling (see Stenneth, Para. 26-27). Ensuring that autonomous driving is performed only when conditions are suitable for autonomous driving increases passenger safety.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Matsumoto and Othersen and Fletcher, further in view of KR 101708676 B1 (hereinafter KR ‘676).

	Regarding claim 4, the combination of Okuyama, Matsumoto, Othersen and Fletcher teaches the autonomous driving system according to claim 3. 
	But the combination does not explicitly teach wherein the electronic control unit determines that the vehicle during autonomous driving is in the anxiety elicitation situation, if an area of a moving object in a captured image by a camera that images the front of the vehicle as the external environment of the vehicle is equal to or greater than an anxiety elicitation threshold value.
	However, KR ‘676 teaches:
	wherein the electronic control unit determines that the vehicle during autonomous driving is in the anxiety elicitation situation, if an area of a moving object in a captured image by a camera that images the front of the vehicle as the external environment of the vehicle is equal to or greater than an anxiety elicitation threshold value. [[KR ‘676, Para. 32, Para. 37, Para. 71, Para. 81] “In addition, the vehicle 1 may include at least one camera 20. Specifically, the vehicle 1 may include at least one camera 21 (hereinafter, referred to as a 'first camera') for photographing the front of the vehicle 1;” also, see [0037] “…the first camera 21 can be installed in one of the indoor or outdoor areas of the vehicle 1 to generate a traveling image (i.e. an image of the external environment in which the vehicle travels)….That is, the first camera 21 can be mounted at any point in the vehicle or outside the vehicle 1, if the first camera 21 can generate a running image of the vehicle 1;” also, see [0071] “…At least one or more objects may be displayed in the running image generated by the first camera 21. [ Examples of objects appearing in the traveling image include, for example, another vehicle, a pedestrian, a lane, a facility (e.g., a building), and the like;” also, see [0081] “Further, the processor 200 can determine the traffic situation around the vehicle 1 based on the object detected from the running image. For example, as the number of detected objects increases (i.e. as the number of other vehicles present within a certain distance from the vehicle increases), it can be determined that the traffic congestion level at the current position of the vehicle 1 is high. For example, it can be determined that the traffic congestion level at the current position of the vehicle 1 is low as the ratio of the total area of the detected objects to the total area of the traveling image is small,” wherein it is interpreted that the vehicle is not in an anxiety elicitation situation when the traffic congestion level is low and that the vehicle is in an anxiety elicitation situation when the traffic congestion is high. Further, that an area in a captured image is equal to or greater than an anxiety elicitation threshold value necessarily flows from the teachings of the prior art since there must be a standard to distinguish between a high and low congestion level, which is determined by the area of detected objects in the travelling image.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous driving system taught by the combination of Okuyama, Matsumoto, and Othersen to include the teachings of KR ‘676. The modification would have been obvious because it enables information to be provided to a user about various objects existing in the vicinity of a vehicle, and also enables controlling the operation of the vehicle based on information about various objects existing around the vehicle. (see KR’ 676, Para. 7-8)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MASAYOSHI (JP 2019048486 A) teaches determining the driver’s experience and familiarity, which indicates confidence, by detecting the driver’s behavior, which comprises degree of gaze concentration and grip strength.
SARADINDUBASU (GB 2583960 A) teaches determining the occupant’s stress or anxiety based on eye movement, gaze direction, body movement, gestures, pressure of grip. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668